                          Case 2:20-cv-00786-RSM Document 1-1 Filed 05/26/20 Page 1 of 2

                                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)



Boards of Trustees of the Cement Masons & Plasterers Health & Welfare Lundeen Simonson, Inc., et al.
Trust, et al.

                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




               (Firm Name, Address, and Telephone Number)                                                 (If Known)

Barlow Coughran Morales & Josephson, P.S.                                                 Unknown.
1325 Fourth Avenue, Suite 910, Seattle, WA 98101 (206) 224-9900

                                       (Place an X in One Box Only)                                                                                 (Place an X in One Box for Plaintiff
                                                                                        (For Diversity Cases Only)                                      and One Box for Defendant)

                                       (U.S. Government Not a Party)                                                                            or


                                                                                                                                                and
                                       (Indicate Citizenship of Parties in Item III)




                             (Place an X in One Box Only)




             (Place an X in One Box Only)


                                                                                                              (specify)
                                                                                       (Do not cite jurisdictional statutes unless diversity)
                                 29 U.S.C. § 1001, et seq.

                                 Breach of collective bargaining agreement




                                    (See instructions):



05/26/2020                                                    /s/ Noelle E. Dwarzski
Case 2:20-cv-00786-RSM Document 1-1 Filed 05/26/20 Page 2 of 2
